        Case 3:21-cv-00916-EMC Document 35 Filed 06/17/21 Page 1 of 3



 1     IRELL & MANELLA LLP                     Thomas N. Millikan, Bar No. 234430
       Ben J. Yorks (134119)                   TMillikan@perkinscoie.com
 2     byorks@irell.com                        Joseph P. Reid, Bar No. 211082
       David C. McPhie (231520)                JReid@perkinscoie.com
 3     dmcphie@irell.com                       PERKINS COIE LLP
       Alexis P. Federico (313392)             11452 El Camino Real, Suite 300
 4     afederico@irell.com                     San Diego, CA 92130
       Hyun Min (Kelvin) Han (334912)          Telephone: 858.720.5700
 5     khan@irell.com                          Facsimile: 858.720.5799
       840 Newport Center Drive, Suite 400
 6     Newport Beach, California 92660-6324    Andrew N. Klein, Bar No. 300221
       Telephone: (949) 760-0991               AKlein@perkinscoie.com
 7     Facsimile: (949) 760-5200               PERKINS COIE LLP
                                               3150 Porter Drive
 8     Attorneys for Defendant and             Palo Alto, CA 94304-1212
       Counterclaimant                         Telephone: 650.838.4300
 9     Bitglass, Inc.                          Facsimile: 650.838.4350

10                                             Attorneys for Plaintiff and
                                               Counterclaim-Defendant,
11                                             Netskope, Inc.

12
                                 UNITED STATES DISTRICT COURT
13
                              NORTHERN DISTRICT OF CALIFORNIA
14
                                       SAN FRANCISCO DIVISION
15
     NETSKOPE, INC.,                             Case No. 3:21-CV-00916-EMC
16
                          Plaintiff,             STIPULATION FOR CONTINUANCE OF
17                                               HEARING AND BRIEFING DATES
           v.                                    REGARDING NETSKOPE’S MOTION TO
18                                               STAY CASE PENDING INTER PARTES
     BITGLASS, INC.,                             AND POST GRANT REVIEWS
19

20                        Defendant.              IT IS SO ORDERED AS MODIFIED
21
                                                 JURY TRIAL DEMANDED
     BITGLASS, INC.,
22
                          Counterclaimant,
23
           v.
24
     NETSKOPE, INC.,
25
                    Counterclaim-Defendant.
26

27

28
                                                             STIPULATION FOR A CONTINUANCE
                                                        REGARDING NETSKOPE’S MOTION TO STAY
                                                                        NO. 3-21-CV-00916-EMC
       Case 3:21-cv-00916-EMC Document 35 Filed 06/17/21 Page 2 of 3



 1

 2          Pursuant to the Honorable Edward M. Chen’s Civil Standing Order (General) No. 4,

 3   Plaintiff and Counterclaim-Defendant Netskope, Inc. (“Netskope”) and Defendant and

 4   Counterclaimant Bitglass, Inc. (“Bitglass”), by and through their attorneys, stipulate to a

 5   continuance of the hearing and briefing dates for Netskope’s Motion to Stay Case Pending Inter

 6   Partes and Post Grant Reviews (“Motion to Stay”). The parties declare the following in support

 7   of the extension:

 8          WHEREAS, Netskope filed its Motion to Stay on June 7, 2021, with a hearing date set for

 9   July 15, 2021, and an opposition brief due on June 21, 2021;

10          WHEREAS, counsel for Bitglass has a professional conflict for July 15, 2021, and has

11   also previously scheduled personal travel through June 21, 2021;

12          WHEREAS, Bitglass’s Infringement Contentions are due June 24, 2021;

13          WHEREAS, the parties have continued to meet and confer regarding the Motion to Stay

14   and have agreed to continue the hearing on Netskope’s Motion to Stay to July 22, 2021 at 1:30

15   p.m. Pacific, with Bitglass’s opposition brief to be due by June 28, 2021, and Netskope’s reply

16   brief to be due by July 9, 2021;

17          WHEREAS, the parties have not previously requested any extension relating to the

18   Motion to Stay, and the requested extension will not change any deadline currently set by the

19   Court’s Scheduling Order;

20          NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED that (1) the hearing
                                                             29
21   on Netskope’s Motion to Stay shall be continued to July 22, 2021 at 1:30 p.m.; (2) Bitglass shall

22   have until June 28, 2021 to file its opposition to the Motion to Stay; and (3) Netskope shall have

23   until July 9, 2021 to file its reply brief in support of the Motion to Stay.

24

25

26

27

28
                                                    -1-              STIPULATION FOR A CONTINUANCE
                                                                REGARDING NETSKOPE’S MOTION TO STAY
                                                                                NO. 3-21-CV-00916-EMC
        Case 3:21-cv-00916-EMC Document 35 Filed 06/17/21 Page 3 of 3



 1
     DATED: June 16, 2021                     PERKINS COIE LLP
 2

 3                                            By: /s/ Thomas N. Millikan
                                                  Thomas N. Millikan, Bar No. 234430
 4                                                TMillikan@perkinscoie.com
                                                  Joseph P. Reid, Bar No. 211082
 5                                                JReid@perkinscoie.com
                                                  Andrew N. Klein, Bar No. 300221
 6                                                AKlein@perkinscoie.com
 7                                                Attorneys for Plaintiff and Counterclaim-
                                                  DefendantNetskope, Inc.
 8
     DATED: June 16, 2021                     IRELL & MANELLA LLP
 9

10                                            By: /s/ Ben Yorks
                                                  Ben Yorks, Bar No. 134119
11                                                byorks@irell.com
                                                  David C. McPhie, Bar No. 231520
12                                                dmcphie@irell.com
                                                  Alexis P. Federico, Bar No. 313392
13                                                afederico@irell.com
                                                  Hyun Min (Kelvin) Han, Bar No. 334912
14                                                khan@irell.com
15                                                Attorneys for Defendant and
                                                  Counterclaimiant
16                                                Bitglass, Inc.
17

18    PURSUANT TO STIPULATION, IT IS SO ORDERED.

19
             June 17, 2021
      Dated: _______________
20
                                              THE HONORABLE EDWARD M. CHEN
21                                             UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
                                        -2-             STIPULATION FOR A CONTINUANCE
                                                   REGARDING NETSKOPE’S MOTION TO STAY
                                                                   NO. 3-21-CV-00916-EMC
